Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell (US 9936280, PTO-892 12/22/21) and Faunce (US 6319015, PTO-892 12/22/21).
Regarding claim 1, Cantwell teaches a headband including a headphones (col 1, ln 39-40) system including: a battery (battery compartment 10, col 2, ln 43-44) and electronics and control compartment (electronics and control compartment, col 2, ln 57-60); and a pair of speakers (col 3, ln 1-2) electrically coupled to the battery and electronics and control compartment (col 2, ln 55-56); and wherein the headband including the headphones system is machine washable (col 1, ln 39-40). 


Although Cantwell does not explicitly teach the feature wherein the battery and electronics and control compartment is stitched to fabric of the headband, Faunce teaches a headband with speakers residing between fabric layers of a headband (Faunce, col 4, ln 61- col 5, ln 4, fig 3). Faunce further teaches that a circuit board may reside in a fabric pocket (Faunce, col 7, ln 21-22). Also, Faunce teaches that a microprocessor may be included in the garment as well as an onboard computer (Faunce, col 8, ln 27-35). Faunce also shows a line with marks across it in fig. 3 and the examiner asserts that it would have been obvious to one of ordinary skill in the art (or any person upon knowledge that fig. 3 is a fabric structure) that this may be stitching as a matter of common sense (see labeled fig 3 below).
Accordingly, it would have been obvious to stich the battery and electronics and control compartment to the headband fabric since doing so is the use of a known technique to improve a similar system in the same way.

    PNG
    media_image1.png
    708
    1047
    media_image1.png
    Greyscale


Regarding claim 2, Cantwell and Faunce teach the headband of claim 1, wherein the headphones system is waterproof when submerged up to about one meter deep for up to about thirty minutes (Cantwell, col 2, ln 32-35).

Claims 3, 4, 6 and 7 are is rejected under 35 U.S.C. 103 as being unpatentable over Cantwell, Faunce, and Boulton (US 20190343416, PTO-892 12/22/21).
Regarding claim 3, Cantwell and Faunce teach the headband of claim 1.
Although Cantwell and Faunce do not disclose wherein the battery and electronics and control compartment includes a hydration monitoring electrode sensor, Faunce teaches the audio headband and also discloses that bio-feedback sensors are routinely integrated with garments (Faunce, col 1, ln 14-18).

Regarding claim 4, Cantwell, Faunce, and Boulton teach the headband of claim 3.
Although Cantwell, Faunce, and Boulton do not explicitly teach including a heart rate sensor electrically coupled to the battery and electronics and control compartment, Faunce teaches that bio-feedback sensors in wearable garments may include a heart rate sensor (Faunce, col 1, ln 14-21) and Boulton teaches a headband with an EKG (which is a similar idea as a heart rate sensor, Boulton, [0048]).  
It would have been obvious to incorporate heart rate sensors into Cantwell, Faunce, and Boulton since doing so is the use a known technique to improve a similar system in the same way.
Claim 6 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 7 is substantially similar to claim 4 and is rejected for the same reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cantwell, Faunce, and Lai (US 9924271, PTO-892 12/22/21).
Regarding claim 5, Cantwell and Faunce teach the headband of claim 1.
Although Cantwell and Faunce do not teach wherein the electronics and control compartment is overmolded with silicon, Lai teaches a headband with audio delivery devices 453 (speakers 801, Lai, col 8, ln 9-23, fig 5) wherein there is a flexible covering over a 
It would have been obvious to one of ordinary skill in the art to have the electronics overmolded with silicon since doing so is the use of a known technique to improve a similar system in the same way.

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. 
Applicant argues that there is no compartment; however, Faunce teaches a pocket 44 (Faunce, col 3, ln 29-35).
Applicant argues that the battery and electronics and control compartment are not stitched to the fabric; however, all of the components would not be housed in the fabric the same way if the stitching was gone (see, figs 1 and 3 of Faunce). This could be construed as “indirect” stitching of these components to the fabric; however, this is the same as applicant’s invention where there is no actual disclosure of the battery and electronics and control compartment being individually stitched to the headband fabric. See [0035] of the specification and figure 9 of the present application. There does not appear to be a clear line that would demarcate applicant’s disclosed configuration as being stitched to the headband and Faunce’s as not being stitched to the headband.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651